Citation Nr: 0942295	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for cervical spine 
arthritis, to include as secondary to service-connected 
lumbosacral arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1971, from January 1972 to August 1978, and from 
March 1980 to June 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that rating decision, the RO re-
characterized the Veteran's service-connected low back pain 
as lumbosacral arthritis and continued a 10 percent rating.  
The RO also, inter alia, denied the Veteran's claim for 
service connection for arthritis.  The Veteran disagreed with 
the rating for the low back and with the denial of service 
connection for arthritis of the cervical spine.

In an April 2008 decision, the Board remanded the matter to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further notification, evidentiary development, and 
adjudication.  The AMC thereafter reconsidered the Veteran's 
claims in an October 2009 supplemental statement of the case.


FINDING OF FACT

In October 2009, prior to any Board decision in the appeal, 
VA received a statement from the Veteran in which he 
expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal of the issues of entitlement to an increased rating 
for lumbosacral arthritis and entitlement to service 
connection for cervical spine arthritis have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 
(2009).  A substantive appeal may be withdrawn in writing and 
is effective when received by the RO prior to the appeal 
being transferred to the Board, or when received by the Board 
before it issues a final decision.  38 C.F.R. § 20.204(b) 
(2009).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2009).

By an October 2009 statement, which was received by VA in 
October 2009, prior to the issuance of any decision by the 
Board, the Veteran stated that he wished to withdraw his 
appeal.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration concerning the claims of 
entitlement to an increased rating for lumbosacral arthritis, 
currently evaluated as 10 percent disabling, and entitlement 
to service connection for cervical spine arthritis, to 
include as secondary to service-connected lumbosacral 
arthritis.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal for entitlement to an increased rating for 
lumbosacral arthritis is dismissed.

The appeal for entitlement to service connection for cervical 
spine arthritis, to include as secondary to service-connected 
lumbosacral arthritis, is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


